Citation Nr: 0943672	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-23 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent disabling for a service-connected hemorrhoid 
disability.

2.  Entitlement to an earlier effective date than May 18, 
2009, for a service-connected hemorrhoid disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to 
October 1957.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The Veteran perfected an appeal.  The Veteran 
withdrew his appeal at an October 9, 2009, video-conference 
hearing before the undersigned Veterans Law Judge.  

At the October 9, 2009, hearing, the Veteran disagreed with 
the effective date of the 20 percent disability rating.  A 
transcript of that hearing has been associated with the 
Veteran's VA claims folder.

The issue of an earlier effective date for service-connected 
hemorrhoids is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran testified that he desired to withdraw the issue 
of entitlement to increased disability rating in excess of 20 
percent for a service-connected hemorrhoid disability from 
his pending appeal to the Board.




CONCLUSION OF LAW

The issue of entitlement to an increased disability rating in 
excess of 20 percent for a service-connected hemorrhoid 
disability is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and 
(d) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant law and regulations

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. Withdrawal may be 
made by the Veteran or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2009).

Discussion

Under 38 U.S.C.A. § 7105, the Board does not have 
jurisdiction over issues withdrawn by the Veteran.  Pursuant 
to 38 C.F.R. § 20.204, the Veteran can withdraw his appeal, 
or any issue therein, orally at the October 9, 2009, video-
conference hearing before the undersigned Veterans Law Judge.  
Pursuant to 38 C.F.R. § 20.204(b), the withdrawal was 
effective upon receipt by the Board, or in this case, on 
October 9, 2009.  Thus, the Board has no jurisdiction to 
consider the issue withdrawn and it shall therefore be 
dismissed.


ORDER

Entitlement to an increased disability rating in excess of 20 
percent for a service-connected hemorrhoid disability is 
dismissed.




REMAND

As noted in the Introduction, the Veteran raised and gave 
testimony in support of the issue of entitlement to an 
effective date earlier than May 18, 2009, for a service-
connected hemorrhoid disability.  The Board notes that the 
Veteran's statements, once transcribed, meet the criteria of 
a notice of disagreement (NOD).  See 38 C.F.R. § 20.201 
(2009).  There is no statement of the case (SOC) that has 
been issued addressing the claim.  In Manlincon v. West, 12 
Vet. App. 238 (1999), the Court held that where an NOD is 
filed, but an SOC has not been issued, the Board must remand 
the claim so that an SOC may be issued.

Accordingly, the case is REMANDED for the following action:

1. VBA shall inform the Veteran in writing 
of the elements of an earlier effective 
date claim, in accordance with 38 C.F.R. 
§ 3.159 (2009).  

2.  After completion of the foregoing and 
any further development deemed necessary, 
VBA shall adjudicate the Veteran's claim 
for an earlier effective date than May 18, 
2009, for service-connected hemorrhoid 
disability.  If the benefit sought on 
appeal is denied, VBA should provide the 
Veteran with a statement of the case and 
provide notice to the Veteran of his right 
to appeal any decision reached by VBA and 
inform the Veteran how he can perfect such 
an appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


